Citation Nr: 1107424	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left hand 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2008 and July 2008 rating decisions in which 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri denied service connection for residuals of a 
left hand injury.  


FINDING OF FACT

A chronic left hand disability was first diagnosed many years 
after the Veteran's active duty and is not causally or 
etiologically related to such service. 


CONCLUSION OF LAW

Residuals of a left hand injury were not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, an April 2008 letter complied with VA's duty to notify the 
Veteran with regards to the claim of service connection for 
residuals of a left hand injury.  Specifically, this letter 
apprised the Veteran of what the evidence must show to establish 
entitlement to the benefit, what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  It also notified the Veteran 
of the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  [Any timing defect of this correspondence was cured 
by the RO's subsequent readjudication of the Veteran's appeal and 
issuance of a statement of the case in March 2009.]  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records, which have 
not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was 
obtained in March 2008.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the March 2008 VA opinion 
obtained in this case was sufficient, as it was predicated on a 
full reading of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, the 
statements of the Veteran, and provides an explanation for the 
opinion stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  

Here, the Veteran contends that he injured his left hand when he 
operated a rod handle on an M14 during basic training at Fort 
Bliss.  He contends that the injury required stitches and that he 
was treated at the Army hospital at Fort Bliss and also by medics 
in the units where he was stationed.  The Veteran's STRs do no 
show treatment for any left hand injury; there is no indication 
that the Veteran received stitches at Fort Bliss or anywhere 
else.  His discharge examination in September 1971 showed 
clinically normal upper extremities and skin; no scar was noted.  
According to the Veteran's DD 214s, his military occupational 
specialty (MOS) was light weapons infantry.  His DD 214 from his 
second period of service (January 1968 to September 1971) shows 
that he received the Combat Infantry Badge.  Thus, he is deemed 
to be a combat veteran.

Under the law, VA is required to accept a combat veteran's 
statements as to injuries sustained in combat, so long as the 
statements are consistent with the circumstances, conditions, or 
hardships of the veteran's service and there no is clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).  In this case, the Veteran is 
not asserting that his injury occurred in combat; rather, he 
contends that he was injured during basic training.  Thus, the 
provisions requiring VA to accept a veteran's statements as to 
combat injuries do not apply to this case.  

According to post-service medical records, the Veteran has not 
sought treatment for his left hand.  At a VA examination in March 
2008, the Veteran reported having injured his left hand in 
service (as described above).  He reported that, since the 
injury, he had no feeling over the fifth finger and that the 
finger hurt a lot in cold weather.  He did not receive any 
treatment for his left fifth finger.  Physical examination 
revealed no ankylosis.  The Veteran showed a scar that started in 
the web area between the third and fourth fingers, curved 
downward, and then came up to extend to the web between the 
fourth and fifth fingers; the examiner could not actually see a 
distinct scar, but tended to believe the Veteran.  The Veteran 
had no feeling of touch or pinprick on the entire left finger.  
Ranges of motion at the left fifth metacarpophalangeal joint, 
proximal interphalangeal joint, and distal interphalangeal joint 
were normal and comparable to the range of movements of the right 
fifth finger.  The Veteran could make a fist, and the tips of the 
fingers touched the transverse crease of the palm without any 
gaps.  Grip and function in pushing, pulling, twisting, and 
picking up small objects in the left hand were comparable to the 
function of the right hand.  The Veteran was diagnosed with old 
injury to the left hand, as reported by the Veteran, with 
residuals as described.  

Based on a review of the evidence, the Board finds that service 
connection for residuals of a left hand injury is not warranted.  
Although the Veteran reportedly has a scar, loss of sensation, 
and pain, the Board does not find that the evidence supports a 
finding that the injury actually occurred.  In reaching this 
conclusion, the Board acknowledges the Veteran's competent 
contentions regarding having injured his left hand in service.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his/her personal 
knowledge; such knowledge comes to a witness through use of 
his/her senses, that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
Board is more persuaded by the contemporaneous service evidence 
that does not show any left hand injury and that casts doubt on 
the Veteran's credibility.

In this regard, the Board notes that, the Veteran's discharge 
examination in September 1971 showed clinically normal upper 
extremities and normal skin; no scars were noted, and no 
complaints were made regarding any left hand pain.  Additionally, 
the Veteran reported that his physical condition had not changed 
since the last physical and that he reviewed his medical records.  
Furthermore, the Board observes that the Veteran's STRs show 
treatment for various problems including a sprained right ankle, 
a rash in the groin area, urethral discharge, a suspected broken 
nose, and a chest cold; yet, there are no complaints of any left 
hand injuries, nor any indication that the Veteran received 
stitches in this extremity.  In light of the Veteran's making 
contemporaneous reports of other problems, but no complaints of a 
left hand injury, the Board finds that the objective medical 
evidence of record outweighs the credibility of his reported 
history.  Such records are more reliable, in the Board's view, 
than the Veteran's unsupported assertion of events now over four 
decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence]; see also Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  In 
sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's credibility in reporting a left hand 
injury in service.

Thus, the Board finds that the Veteran did not injure his left 
hand in service.  The Board's finding is further supported by the 
lack of post-service evidence showing left hand complaints until 
2007, when the Veteran filed his claim, approximately three 
decades after his service.  The Court has indicated that normal 
medical findings at the time of separation from service, as well 
as the absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
evidence of left hand complaints, symptoms, or findings for more 
than three decades between the period of active service and his 
claim for service connection is itself evidence which tends to 
show that any left hand disability did not have its onset in 
service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of 
a diagnosed chronic left hand disability associated with the 
Veteran's active duty.  In reaching this conclusion, the Board 
acknowledges the March 2008 VA examiner's statement that the 
Veteran has an "old injury to [the] left hand, as reported by 
the veteran himself, with residuals as described."  Importantly, 
the examiner did not specifically associate a chronic left hand 
disability to the Veteran's active duty, or an incident therein.  
To the extent that the examiner referenced an old left hand 
injury "as the veteran himself" had reported, the Board does 
not find this statement probative.  As discussed herein, the 
Board does not find the Veteran's statement regarding his 
purported in-service left hand injury to be credible.  Without 
evidence of an in-service event, injury, or disease to the 
Veteran's left hand; continuity of pertinent symptomatology after 
service; or competent evidence of an association between a 
diagnosis of a chronic left hand disability and the Veteran's 
active duty, service connection for residuals of a left hand 
injury is not warranted.

The Board acknowledges the Veteran's belief that he has residuals 
of a left hand injury related to his military service.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a left 
hand injury.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
residuals of a left hand injury is denied.  See 38 U.S.C.A §5107 
(West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for residuals of a left hand 
injury is denied.  



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


